Citation Nr: 0904950	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the Veteran's death as a result of VA medical care.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1987.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied a 
claim for entitlement to service connection for cause of 
death.

The Board notes that the appellant was initially denied 
entitlement to service connection for cause of death in a 
December 2003 RO decision.  In a June 2004 statement, the 
appellant indicated that she disagreed with this decision.  
However, the specific argument she put forth was that the 
Veteran's death was the result of medical treatment he 
received at a VA medical facility.  No assertion was made 
that the Veteran's death was in any way related to service or 
a service-connected disability.  The RO, therefore, construed 
this statement as a new claim for DIC under 38 U.S.C.A. 
§ 1151, and not a notice of disagreement (NOD) with the 
denial of the claim for service connection for cause of 
death.  Having reviewed the appellant's statement, the Board 
believes that the RO was correct in construing this statement 
as a new claim, and not a NOD regarding the previous denial.  
Furthermore, although the RO still continued to characterize 
this claim as one for entitlement to "service connection for 
cause of death" in the May 2005 rating decision, it is clear 
from the text of that decision, as well as the subsequent 
Statement of the Case, the RO limited the adjudication to a 
claim of entitlement to DIC for cause of the Veteran's death 
under 38 U.S.C.A. § 1151.  Accordingly, the Board has 
recharacterized this claim on the title page as one for DIC 
for cause of the Veteran's death under 38 U.S.C.A. § 1151.




FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2003 at the age of 66 of 
colon cancer.  No other medical disorders were listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.

2.  The evidence does not show that VA treatment caused or 
contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in June 2004 and January 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  These letters informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The appellant was also 
sent a letter in April 2007, which described how appropriate 
disability ratings and effective dates were assigned.    

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  

As discussed above, however, the appellant is claiming 
entitlement to DIC for cause of the Veteran's death under 
38 U.S.C.A. § 1151, as opposed to entitlement to service 
connection for cause of death under 38 U.S.C.A. § 1310.  As 
such, the notice requirements outlined in Hupp are 
inapplicable in this case. 
	
With regards to the appropriate notice required for 
38 U.S.C.A. § 1151 claims, the Board notes that the June 2004 
and January 2005 VCAA letters informed the appellant what 
information and evidence was needed to support a claim for 
DIC under 38 U.S.C.A. § 1151, including evidence showing that 
the deceased Veteran died as a result of undergoing VA 
hospitalization, medical or surgical treatment, examination, 
or training.  In addition, it is clear from the appellant's 
statements that she had actual knowledge of the evidence 
needed to substantiate a claim for DIC under 38 U.S.C.A. 
§ 1151.  Specifically, in a March 2005 statement, the 
appellant indicated that her husband's death was a result of 
a failed VA surgery.  Therefore, the Board finds that VA has 
discharged its duty to notify.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of this claim and given ample time to 
respond.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the appellant as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  With respect to this claim, a VA 
examiner offered an opinion most recently in April 2005 
regarding a possible relation between the Veteran's death and 
the VA medical care administered for his colon cancer.  This 
opinion and accompanying report are thorough and complete.  
Therefore, the Board finds this examination report and the 
opinion of the examiner sufficient upon which to base a 
decision.  

Finally, the Board notes that the appellant indicated in a 
statement received in July 2006 that she would like to have a 
DRO help her with her case but that she did "not know how to 
obtain the services of a DRO or where exactly to go to find 
one who would work with" her.  It appears from the overall 
text of this statement that she was indicating that she would 
like a representative to help her with her case.  The Board 
notes that the appellant was subsequently informed in both 
the statement of the case (SOC) and the VA Form 9 attached to 
the SOC, which were sent in August 2006, of her right to 
obtain representation.  In the "Instructions" section of 
the VA Form 9, the appellant was specifically informed that a 
Veterans' Service Organizations would represent her at no 
charge and she was given a phone number to dial for 
assistance.  As such, the Board finds that she was adequately 
informed of her right to representation and how to obtain a 
representative at no charge. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is claiming entitlement to DIC for cause of the 
Veteran's death under 38 U.S.C.A. § 1151.  Specifically, the 
appellant has asserted that the Veteran's death was caused by 
a surgery conducted at a VA facility.  See appellant's 
statement, March 2005.  The appellant states that the Veteran 
went to VA with a very early diagnosis of colon cancer, and a 
failed surgery that was conducted by a VA physician was a 
contributing factor in the metastasis of the Veteran's colon 
cancer to other parts of his body, subsequently resulting in 
his death.  Id.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
Veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(West 2002).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(West 2002).  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(West 2002).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (West 2002).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (West 2002).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in language 
understandable to the patient the nature of a proposed 
procedure or treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient must be given the 
opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely 
without coercion.  The practitioner must advise if the 
proposed treatment is novel or unorthodox. The patient may 
withhold or revoke his or her consent at any time.  38 C.F.R. 
§ 17.32(c) (2008).  The informed consent process must be 
appropriately documented in the health record.  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require anesthesia.  38 C.F.R. 
§ 17.32(d) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (West 
2002).

Upon review of the claims folder, the Board notes that the 
Veteran underwent a flexible sigmoidoscopy at the Fort Meade 
VA on December 22, 1998.  This flexible sigmoidoscopy 
revealed lesions at 12-18 centimeters and 25 centimeters.  
Biopsies of these lesions showed that the lesion at 25 
centimeters was a tubulovillois adenoma with low-grade 
dysplasia and the lesion at 12-18 centimeters was a invasive, 
moderately-to-poorly differentiated adenocarcinoma.  On 
January 4, 1999, the Veteran underwent a low anterior 
resection.  At the time of this operation, there was 
indication of a mucosal lesion, which was puckering the 
mucosa, and a mass could be felt.  Postoperatively, however, 
the lesion that was removed at surgery was noted as 
containing no malignancy.  A flexible sigmoidoscopy was done, 
which revealed a malignant lesion.  The surgeon recommended 
that the Veteran have a second surgery to remove the 
malignant lesion.  The Veteran elected to have this done by a 
private physician.  On January 13, 1999, the Veteran 
underwent a second low anterior resection. 

In April 2005, a VA physician reviewed the claims folder and 
noted the aforementioned history involving the Veteran's 
colon cancer and prior surgeries.  The physician further 
noted that the Veteran underwent combined chemotherapy, 
followed by radiation therapy, and further chemotherapy 
following the 2 aforementioned surgeries.  In late 2000, 
metastatic carcinoma was diagnosed, involving the liver, 
lung, and pelvis on CT scan.  The veteran underwent 
chemotherapy once again but the cancer progressed and the 
veteran passed away on November [redacted], 2003.  Upon considering 
the appellant's contentions that the Veteran's death was 
caused by VA care, in that the first resection surgery did 
not remove the malignancy, the physician concluded that it is 
less than likely that the VA care provided to the veteran 
caused his death or any additional disability.  In rendering 
this opinion, the physician explained that the problem of the 
un-resected malignant lesion was discovered promptly 
following the first resection, and the Veteran was advised 
and referred for a second surgery to resect the lesion.  The 
second surgery was done on January 13, 1999, which was 3 days 
after the pathology confirmed that the malignancy was still 
present and 9 days after the original surgery.  The physician 
further noted that, despite the appellant's contentions that 
the Veteran's cancer would have been discovered at a very 
early stage, the pathology report indicates that it was more 
advanced, and there is no medical reason to conclude this 
would have been a lower stage cancer if resected 9 days 
earlier.  The physician went on to cite UpToDate Online, 
version 13.1, which indicated that a 5 year survival rate for 
stage 2 cancer was 52 percent, and that, although theoretical 
questions have been raised as to whether or not surgical 
manipulation of malignant lesions can increase the risk for 
recurrence, "experimental evidence is lacking to support the 
detachment of cells from the primary tumor during surgical 
resection."  The physician concluded by stating that, given 
the very short interval between the first and the second 
surgery, and given the stage of the tumor at the time of its 
resection, the evidence does not support that there was any 
additional disability or that the Veteran's death was the 
result of VA care.   

The Board notes that it is undisputed that the Veteran's 
death was caused by colon cancer.  However, as the VA 
examiner specifically stated that there is no evidence 
demonstrating any additional disability or that the Veteran's 
death was the result of VA care, and there is no competent 
medical evidence to the contrary, entitlement to DIC for 
cause of the Veteran's death cannot be granted under 
38 U.S.C.A. § 1151.  

The Board considered that the appellant indicated in the 
February 2006 statement that the Veteran's private physician 
informed her that there was a possibility that the cancer 
spread during the initial surgery but that he could not be 
sure.  According to the appellant, a second physician also 
indicated that there was a possibility that the cancer could 
have spread during the initial surgery but that it was too 
soon to tell.  

The Board can find no medical evidence of record supporting 
the contention that the Veteran's cancer spread as a 
consequence of any action or inaction on the part of VA in 
performing surgical treatment.  In particular, the Board has 
reviewed the private treatment records that are associated 
with the record, and there are no indications in these 
records indicating that the any of the Veteran's treating 
physicians felt that any action or inaction on the part of VA 
in performing the first resection caused or contributed to 
the Veteran's death.  It must be noted that the Court has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

Finally, the Board notes that the appellant indicated in her 
February 2006 statement that she worked in the medical field.  
She also indicated, however, that she was not a nurse, nor 
was she a doctor.  As such, and despite the low threshold for 
being considered competent to render medical conclusions, her 
possible level of medical knowledge is unclear and, thus, it 
cannot be said that she is competent to offer testimony on 
medical matters.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
As discussed, the only medical opinion of record with regards 
to this matter is the April 2005 opinion, which specifically 
stated, after a full review of the evidence, that the record 
does not support that there was any additional disability or 
that the Veteran's death was the result of VA care.  The 
claims folder contains no contrary medical opinions.  

As discussed above, to establish causation, evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the Veteran's additional 
disability or death.  As the claims folder contains no such 
medical evidence, the Board concludes that the preponderance 
of the evidence is against the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Furthermore, as no 
causal connection has been shown between the Veteran's death 
and surgical or other care administered by VA, the Board need 
not make a determination as to whether the care provided by 
VA involved negligence, carelessness, or other fault.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  See generally Gilbert, supra; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death as a result of VA 
medical care is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


